Citation Nr: 0800520	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-26 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent 
disabling for dysthymic disorder and generalized anxiety 
disorder. 

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for a lumbosacral strain.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse, and Daughter
ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 1956 
and from November 1957 to July 1964.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 RO decision, which 
denied a claim for an evaluation in excess of 50 percent 
disabling for dysthymic disorder and generalized anxiety 
disorder; denied a claim for an evaluation in excess of 10 
percent disabling for a lumbosacral strain; and denied a 
claim for entitlement to TDIU.

In November 2005, a local hearing was held before a decision 
review officer at the St. Louis, Missouri RO.  A transcript 
of that proceeding has been associated with the claims 
folder.


FINDINGS OF FACT

1.  The veteran's dysthymic disorder and generalized anxiety 
disorder is productive of feelings of depression, anxiety, 
hopelessness, and helplessness. 

2.  The veteran's service-connected lumbosacral strain is 
characterized by forward flexion of 62 degrees, extension of 
23 degrees, left lateral flexion of 23 degrees, right lateral 
flexion of 27 degrees, left lateral rotation of 25 degrees, 
right lateral rotation of 25 degrees, and complaints of pain 
and tenderness.  

3.  The evidence of record shows that the veteran does not 
meet the percentage requirements for TDIU, as the combination 
of a 50 percent rating and a 20 percent rating is 60 percent. 
4.  The veteran's service-connected disabilities are not of 
such severity as to preclude substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for dysthymic disorder and generalized anxiety disorder have 
not been met.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9433-9400 (2007).

2.  The criteria for an evaluation of 20 percent, but no 
more, for service-connected lumbosacral strain have been met.  
See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5237 (2007).

3.  The criteria for TDIU have not been met, and there is no 
evidence to warrant referral for consideration of individual 
unemployability on an extraschedular basis.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.3, 4.16, 4.18, 4.19, 4.25 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim for an increased rating 
for his lumbosacral strain disability and his claim for 
entitlement to TDIU, the benefits sought on appeal have been 
granted, as discussed above.  As such, the Board finds that 
any error related to the VCAA on those claims are moot.  See 
38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159 (2007); Mayfield v. Nicholson, 19 Veteran. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

With respect to the veteran's claim for an increased rating 
for his dysthymic disorder and generalized anxiety disorder, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

A March 2004 VCAA letter fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187.  
The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for an increased rating for 
dysthymic disorder and generalized anxiety disorder, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

In regards to the duty to assist, the result of the RO's 
development indicates that the veteran's complete original 
claims folder is not available.  VA has a heightened duty to 
assist in these cases.  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The Board concludes, however, that the 
heightened duty to assist has been met.  Exhaustive attempts 
were made to obtain the veteran's service medical records, 
and other missing contents of his claims folder.  The veteran 
was informed that his complete original claims folder was 
unavailable in a May 1977 letter.  The rebuilt claims file 
contains all available evidence pertinent to the claim.  VA 
has requested records identified throughout the claims 
process, and the claims file includes the negative replies 
from facilities that indicated they did not have the 
veteran's records.  The veteran was given appropriate notice 
of his responsibility to provide VA with any treatment 
records pertinent to his claimed disability.  The record 
contains sufficient evidence to make a decision on the claim.  
VA has fulfilled its duty to assist.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran with VA examinations most 
recently in April 2002, March 2004, and June 2006.  There is 
no objective evidence indicating that there has been a 
material change in the severity of the veteran's service-
connected disability since he was last examined.  See 
38 C.F.R. § 3.327(a) (2007).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  These VA examination 
reports are thorough and consistent with contemporaneous VA 
treatment records.  The examinations in this case are 
adequate upon which to base decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to an evaluation in excess of 50 percent 
disabling for dysthymic disorder and generalized anxiety 
disorder. 

The veteran's service-connected dysthymic disorder and 
generalized anxiety disorder is evaluated under Diagnostic 
Code 9433-9400.  The regulations establish a general rating 
formula for mental disabilities.  See 38 C.F.R. § 4.130 
(2007).

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
disability that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The current 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also, Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is, of course, just one part of the 
medical evidence to be considered and is not dispositive.  
The same is true of any physician's statement as to the 
severity of a disability.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.  

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
currently assigned 50 percent evaluation adequately 
compensates the veteran for his dysthymic disorder and 
generalized anxiety disorder.  A higher rating is not 
warranted. 

With specific regard to establishing and maintaining 
effective social relationships, it is noted that the veteran 
has reported that he has friends with which he plays cards at 
least one night per week.  See VA examination reports, April 
2002 and June 2006.  The veteran has been married to the same 
woman, with whom he has 3 children, since 1960.  Id.  One of 
his daughters lives next door to him.  Id.  He appears to 
have a good relationship with his wife and describes her as a 
"saint." See local hearing transcript, November 2005; VA 
examination report, June 2006.  At his November 2005 local 
hearing, it was reported that, for a period of several years, 
he could not leave the house without having panic attacks or 
anxiety; however, his anti-social behavior is greatly 
improved with proper medication.  

With specific regard to establishing and maintaining 
effective work relationships, it is noted that the veteran is 
currently unemployed.  The Board acknowledges, however, the 
June 2006 VA opinion that the veteran's physical/sedentary 
employment would be only mildly impacted by his psychiatric 
condition.  

The veteran asserts that he has had continuous depression and 
intermittent panic attacks since 1971.  See veteran's 
statement, February 2004.  The Board notes that the veteran 
has been treated for depression on a regular basis.  At his 
most recent VA examination in June 2006, he reported feelings 
of excessive worry, hopelessness, and helplessness.  However, 
there is no indication in the evidence of record, beyond the 
veteran's own allegations, that he is unable to function 
independently, appropriately, and effectively due to 
depression or continuous panic.  As mentioned above, it has 
been stated that his psychiatric condition only mildly 
affects his physical/sedentary employment.  See VA 
examination report, June 2006.  He is capable of managing his 
own financial affairs independently and is competent within 
the meaning of the VA system.  See VA examination reports, 
June 2006, March 2004, and April 2002.   

In the June 2006 VA examination report, the examiner 
specifically noted that the veteran appeared neat, clean, and 
appropriately dressed.  The veteran was also noted as being 
neatly groomed at the March 2004 and April 2002 VA 
examinations.  There is no indication in any other VA record 
that the veteran neglects his personal appearance and 
hygiene.  There is also no indication in the evidence of 
record that the veteran has spatial disorientation; 
obsessional rituals that interfere with routine activities; 
impaired impulse control; or illogical, obscure, or 
irrelevant speech.  The Board acknowledges that the March 
2004 VA examination report indicated that the veteran was 
having visual hallucinations.  However, these perceptual 
disturbances were believed to be due to medications he was 
taking at the time.  The most recent VA examination showed no 
sign of visual or auditory hallucinations.  See VA 
examination report, June 2006.  The Board also acknowledges 
that the veteran's speech was noted to be slow with marked 
latency in responses at the June 2006 VA examination.  
However, the examiner at this VA examination went on to note 
that the veteran's speech was still clear and coherent.  

In terms of his ability to adapt to stressful circumstances, 
the veteran has claimed that he simply tries to avoid 
stressful situations.  See local hearing transcript, November 
2005. 

The Board acknowledges that the veteran indicated that he 
considered suicide at a certain point in his life.  See 
veteran's statement, February 2004.  However, he denied 
thoughts of homicide or suicide at the April 2002 and March 
2004 VA examinations.  At the most recent June 2006 VA 
examination, the veteran stated, that although dying does not 
sound unsatisfactory to him, he does not wish to die.  

The Board concedes that the veteran has depression and 
anxiety.  However, it is concluded that the veteran's 
dysthymic disorder and generalized anxiety disorder does not 
more nearly approximate the criteria for a 70 percent rating.  
His symptoms of a flattened affect and disturbances of mood 
are more in keeping with the criteria for a 50 percent 
rating.  As mentioned above, the veteran does not have 
obsessional rituals that interfere with routine activities; 
near continuous panic; spatial disorientation; illogical, 
obscure, or irrelevant speech; suicidal ideation; impaired 
impulse control; or neglect of personal appearance and 
hygiene, as required for a 70 percent rating.  See VA 
examination reports, April 2002, March 2004, and June 2006.  
In addition, in March 2006, the veteran was noted as being in 
remission for major depression recurrent after reporting that 
he felt fine and his medication was working.  See VA Medical 
Center (VAMC) treatment record, March 2006.

In rendering this decision, the Board has taken into account 
that the veteran's GAF score was estimated to be a 51 to 55 
at the April 2002, March 2004, and June 2006 VA examinations.  
According to the GAF scale, scores ranging from 51 to 60 
reflect moderate symptoms, such as flat affect, 
circumstantial speech, and occasional panic attacks, or any 
moderate difficulty in social, occupational or school 
functioning, such as few friends, conflicts with peers or co-
workers.  See DSM-IV at 46-47.  While the GAF score is only 
one factor of many that must be considered when evaluating 
the veteran's current disability, the Board finds that the 
symptoms yielding this score are adequately evaluated under 
the veteran's current rating. 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

The Board acknowledges the veteran's statements and testimony 
that his dysthymic disorder and generalized anxiety disorder 
is deserving of a higher rating.  The veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, or undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding severity of his disability are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994).

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for a lumbosacral strain.

The veteran was granted service connection for a lumbosacral 
strain, assigning an evaluation of 0 percent, effective March 
14, 1977, under Diagnostic Code 5295.  A September 2004 
rating decision increased the veteran's evaluation from 0 
percent to 10 percent, effective February 3, 2004, under 
Diagnostic Code 5237.  

The schedule for rating spine disabilities was changed, 
effective September 26, 2003, to provide for the evaluation 
of all spine disabilities under a new General Rating Formula 
for Diseases and Injuries of the Spine, unless the disability 
is rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  Diagnostic codes for all diseases and 
injuries to the spine were renumbered.  As the veteran's 
claim for an increased rating was received in February 2004, 
only the current rating formula must be considered and any 
regulation changes made prior to the September 26, 2003 
changes are irrelevant for the purposes of this claim. 

Under the current General Rating Formula for Diseases and 
Injuries of the Spine, a 10 percent rating is for application 
with forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or combined range of motion 
of the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2007).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2007).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board notes that the veteran also has degenerative joint 
disease of the lumbosacral spine, and a broad space bulge 
with mass, for which he has already undergone surgery.  See 
VA examination report, June 2004.  The veteran is currently 
only service connected for his lumbosacral strain.  When it 
is not possible to separate the effects of a service-
connected disability from a non-service-connected disability, 
38 C.F.R. § 3.102 requires that reasonable doubt be resolved 
in the claimant's favor, thus attributing such signs and 
symptoms to the service-connected disability.  See Mittleider 
v. West, 11 Vet. App. 181 (1998).  The examiner at the most 
recent March 2006 VA examination specifically stated that it 
is not possible to accurately differentiate or quantify the 
symptoms associated with the veteran's lumbar strain versus 
those associated with his non-service-connected lumbar mass 
and bulges.  Therefore, resolving any doubt in favor of the 
veteran, the Board will attribute his relevant symptoms to 
his service-connected lumbosacral spine disability. 
At the most recent VA examination, the veteran's ranges of 
motion were recorded as follows: 62 degrees forward flexion, 
23 degrees extension, 23 degrees left lateral flexion, 27 
degrees right lateral flexion, 25 degrees left lateral 
rotation, and 25 degrees right lateral rotation.  See VA 
examination report, March 2006.

According to Note (4) of the General Rating Formula for 
Diseases and Injuries of the Spine, each range of motion 
measurement should be rounded to the nearest 5 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (4) 
(2007).  Therefore, for rating purposes, the veteran's 
forward flexion range of motion is actually recorded as 60 
degrees, warranting an increased evaluation of 20 percent.

The Board has considered assigning the veteran a higher 
rating under the General Rating Formula for Diseases and 
Injuries of the Spine.  However, the evidence of record does 
not indicate that the veteran has forward flexion of the 
thoracolumbar spine of 30 degrees or less or ankylosis of the 
entire thoracolumbar spine or entire spine.  

There are no other relevant diagnostic code sections for 
consideration for the veteran's lumbosacral strain 
disability. 

With regard to assigning a higher disability rating according 
to 38 C.F.R. § 4.40 and 4.45, the Board acknowledges the 
veteran's assertions of pain and debilitation.  See veteran's 
statement, April 2006.  In order to warrant a higher 
evaluation through consideration of these provisions, the 
record would have to contain some objective evidence of 
additional functional impairment due to such factors as pain 
and fatigability.  No such evidence has been submitted.  In 
fact, at the March 2006 VA examination report reflects that 
he had no additional limitation of motion with repetition and 
that he had not experienced episodes of incapacitation in the 
past 12 months.  The Board finds that the veteran is already 
adequately compensated for his symptoms under the General 
Rating Formula for Diseases and Injuries of the Spine at an 
evaluation of 20 percent disabling.



3.  Entitlement to TDIU.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the service- 
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  Under 38 C.F.R. 
§ 4.16, if there is only one such disability, it must be 
rated at least 60 percent disabling to qualify for benefits 
based on individual unemployability.  If there are two or 
more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2007).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b) (2007).  The Board does not have the 
authority to assign an extraschedular total disability rating 
for compensation purposes based on individual unemployability 
in the first instance. Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2007).

In this case, as the veteran's rating for dysthymic disorder 
and generalized anxiety disorder is 50 percent, and the 
veteran's rating for his lumbosacral strain is 20 percent, 
his combined rating is 60 percent according to Table 1 of 38 
C.F.R. § 4.25.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.25 (2007).  Therefore, the veteran's service-connected 
disabilities do not meet the percentage rating standards for 
TDIU.  38 C.F.R. § 4.16(a) (2007).  Nevertheless, the Board 
must consider whether the evidence warrants referral to the 
appropriate VA officials for entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability on an extraschedular basis under 
the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. 
App. at 6.  For a veteran to prevail on a claim for 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability, the record must 
reflect some factor which takes the case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough; the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board notes the veteran's contention that he has been 
essentially unemployed, and unemployable, most of the time 
since 1971 due to continuous depression and intermittent 
panic attacks.  See veteran's statement, February 2003.  He 
also indicated that at age 62, he began drawing Social 
Security benefits and did not pursue employment.  The veteran 
has indicated that he has a business degree with an emphasis 
in accounting.  His work history since 1989 has included jobs 
in accounting, as a controller, and as a literacy 
coordinator.
 
The Board finds no evidence of record suggesting that his 
case is outside the norm requiring extraschedular 
consideration.  

Notably, the examiner at the June 2006 VA examination opined 
that the veteran's physical/sedentary employment would be 
only mildly impacted by his psychiatric condition.  In 
regards to the veteran's service-connected lumbosacral 
strain, the Board notes that the examiner at the most recent 
VA examination in March 2006 opined that the condition of the 
veteran's lumbosacral spine prevents him from seeking or 
maintaining gainful employment, either physical or sedentary.  
It was also indicated that he had not had any episodes of 
incapacitation within the last 12 months, and indicated that 
he had no additional functional loss (e.g. additional 
limitation of motion) with repetitive use.  Application of 
the rating criteria yields no more than a 20 percent rating 
for his back disability even with consideration of additional 
non-service-connected spine problems.  Mittleider, supra.  In 
sum, it appears that the examiner's conclusion regarding 
unemployability as a result of back problems is contradicted 
by the clinical evidence of record.  Given the veteran's 
advanced educational background, it appears that he is 
capable of non-labor intensive employment (e.g. office work).  
Therefore, as the claims folder does not contain competent 
clinical medical evidence supporting the notion that his 
service-connected disabilities, alone, produce 
unemployability, the Board finds no evidence reflecting a 
factor which takes the case outside the norm.  

The Board does not doubt that the veteran's service-connected 
disabilities have some effect on his employability, the 
preponderance of the evidence does not support his contention 
that his service-connected disabilities are of such severity 
so as to preclude his participation in any form of 
substantially gainful employment.  Thus, the RO's decision 
not to refer this issue to the Director of Compensation and 
Pension Service for consideration of a TDIU was correct.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b) (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 50 percent 
disabling for dysthymic disorder and generalized anxiety 
disorder is denied. 

Entitlement to a disability rating of 20 percent for a 
lumbosacral strain is granted, subject to the laws and 
regulations controlling the award of monetary benefits.

Entitlement to TDIU is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


